                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

          Robert H. Johnson,           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:21-cv-00008-MR
                                       )
                 vs.                   )
                                       )
          Jasper J. Goodman            )
       Jaska Hughes Rominger,          )
             Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 16, 2021 Order.

                                               March 16, 2021




         Case 5:21-cv-00008-MR Document 10 Filed 03/16/21 Page 1 of 1
